UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1075



MISTIR HAILU,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, U. S. Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-379-828)


Submitted:   March 9, 2007                 Decided:   March 28, 2007


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


René E. Browne, Michaelynn R. Ware, HOGAN & HARTSON, L.L.P.,
Washington, D.C., for Petitioner.    Peter D. Keisler, Assistant
Attorney General, James Hunolt, OFFICE OF IMMIGRATION LITIGATION,
Sara Ann Ketchum, DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mistir Hailu, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals adopting

and affirming the immigration judge’s order on remand denying her

requests for asylum and withholding of removal.                 In her petition

for review, Hailu challenges the immigration judge’s determination

that she failed to establish her eligibility for asylum. To obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show    that    the    evidence     [she]   presented   was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”              INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).        We have reviewed the evidence of record and

conclude that Hailu fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that she

seeks.

            Because Hailu failed to establish that she had a well-

founded fear of persecution, she cannot meet the higher standard

required for withholding of removal as set forth in 8 U.S.C.

§ 1231(b)(3) (2000).         See Camara v. Ashcroft, 378 F.3d 361, 367

(4th    Cir.     2004).     Since       substantial    evidence     supports    the

conclusion that Hailu is ineligible for asylum, she likewise fails

to qualify for withholding of removal.

            Accordingly,         we   deny   the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions


                                         - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -